February 5, 2020                                                 USDC SDNY
                                                                 DOCUMENT
Honorable Lewis J. Liman                                         ELECTRONICALLY FILED
United States District Judge                                     DOC #: _________________
Southern District of New York                                                  2/5/2020
                                                                 DATE FILED: ______________
500 Pearl Street
New York, New York 10007

Re:    Vila v. Calzedonia USA Inc. (1:20-cv-46-LL)

Dear Judge Liman,

We represent Plaintiff, Carlos Vila, in the above in-captioned case. We respectfully request that
the initial conference scheduled for February 10, 2020 be adjourned until after Defendant has
answered the Complaint which is due on February 20, 2020. This will allow the parties to
continue to discuss settlement and try to get the matter resolved. The Defendant consents to this
adjournment.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Carlos Vila


         APPLICATION GRANTED. The initial conference set for February 10, 2020 is
         adjourned to March 25, 2020 at 11:00 a.m. The parties are instructed to jointly submit a
         proposed Case Management Plan and Scheduling Order by March 18, 2020 at 5:00 p.m.
         SO ORDERED. 2/5/2020.
